Coleman, J.,
dissenting:
I dissent.
By a great weight of authority in the United States, it is held that in a will contest the burden of proof rests upon the person asserting the lack of capacity' of the testator to make the will. (40 Cyc. 1018.) Instead of the contestants having shown by a preponderance, of the evidence that the testator lacked mental capacity to make a will, I think it can be said there is no evidence worthy of serious consideration tending to show lack of méntal capacity at the time the will was executed. There were only three persons present when the will was executed — two lawyers and a doctor — and all three of them testified that the mind of the testator was clear. It is sought to. overcome this testimony by evidence of his sister given as to his condition in February, 1915, when she was negotiating with him to purchase his interest in the estate of a deceased brother, and of his general ill health. His sister, Mrs. Pelton, testified:
“Q. The fact that he had told you that he had been in the hospital for his health, that his eyesight was defective, and that he desired to go West for his health, or words to that effect, and that he was in need of money, didn’t impress you as being irrational, did it? A. That particular statement didn’t.
“Q. Did any of those things I have mentioned ? A. No.
“Q. As to those particular things he seemed to be rational? A. Yes.
“Q. Please state what he said on that occasion, that indicated irrationality ? A. He talked in a very irrational way.
“Q. What did he say? A. He said that his wife had left him, that he had this little boy that he wasn’t allowed to see, that he was very unhappy, and that he had somebody who was very fond of him taking care of *312him; that he would like to go back to the West if he did not get well; he would like to go West, and asked me if I would help him go. He asked me to telephone him the next day, and I said I would. I did, and I could not get him. The next thing I knew he had gone West.
“Q. Will you be so kind, Mrs. Pelton, as to tell us what particular acts that you enumerated in your last answer impressed you as being irrational? A. In the first place, I could not get him on the telephone. He wanted money, and when he had a chance to get it he didn’t telephone.
“Q. What acts and statements have you described? A. Do you mean in regard to his going away?
“Q. What particular things .have you stated in that answer that impressed you as being irrational? A. Because one minute he wanted to go to the hospital, and the next he wanted to go away. He wanted to go back to his wife. That struck me as not to be natural. * * *
“Q. You said it was not the fact that he wished to raise money, but something about the way of selling it, that impressed you as irrational? A. I didn’t think he should.
“Q. Why should he not have sold the interest. A. Because it should not have been sold out of the family. It struck me as an unnatural proceeding.”
It appears from the testimony of this witness, as given in the opinion of the court and this dissent, that when she saw the testator he was under the influence of liquor or drugs. Most men are irrational when in that condition. But I submit that when her testimony on cross-examination, as quoted herein, is considered there is nothing to sustain the idea that the testator was insane at the time of the meeting of the testator and his sister; in fact, when boiled down, her testimony shows conclusively that she did not base her statement that the testator was irrational upon his appearance, words, and actions when she saw him in February, 1915, but upon the fact that he sold his interest in an estate out of the family — an incident which transpired after she saw him *313in Philadelphia. And this, too, notwithstánding the fact that in all probability he received more for it than she was willing to pay. It was a very insane thing to do, possibly; but we usually regard as rational an effort to get the most we can for property.
. Testator arrived in Reno about April 1, 1915, and shortly thereafter had some correspondence with one Malcolm Chase, of Boston, who apparently was acting for Gordon’s wife in which she sought to overthrow some transaction of Gordon’s. In one of his letters Chase says:
“ * * * I cannot see, now that he has paid you, that it makes any difference to you one way or the other.”
What is this but an endeavor to influence Gordon to practically repudiate his transaction?. In his reply, Gordon says:
“ * * * I shall not permit nor be a party to any such dishonest scheme and am surprised and indignant to think that you would propose anything of the kind to me, for you know that I do not do that kind of business.”
This letter was written from Reno May 27, 1915, three or four months after he had had the negotiations with his sister for the sale of the interest. Does this letter indicate a weak, incompetent mind? We can almost see the passion with which he wrote flashing from his eyes. I think this letter shows beyond question that testator’s mind was not only clear, but vigorous, on May 27, 1915. The attorney who drafted the will was consulted about the making thereof and its proposed-terms as early as April, and on numerous occasions up to the day of its execution, and all of the talk was upon the basis upon which it was finally executed. The learned trial judge found that the testator possessed a clear, sound mind when he talked over the making of the will with the attorney some time prior to its execution. In his written opinion, he asks this question:
“Did the testator possess testamentary capacity at the *314time, it is testified, that he discussed the making of a will with the draftsman, some time prior to the date when he was taken ill?”
In the opinion the court answers this question as follows :
“Considering all the evidence before it, the court answers the first question in the affirmative.”
Before proceeding further, I will quote from the opinion of the trial judge. He said:
“After carefully considering the evidence, the court is unable to say that there was any fraud, conspiracy, or undue influence in the case.”
In another place he uses this language:
“The evidence showed that the testator on several occasions discussed the proposition of making a will, with the attorney' who drafted the instrument, and, on one occasion at least, in the presence of the principal legatee. It seems that the testator on that occasion was requested by the principal legatee to give the trust fund to the boy or minor child of the testator and the testator’s wife, and his reply at that time was that the principal legatee could look after the boy.”
Thus it will be seen, if we accept the views of the trial court (and on these points there is no dispute here), that some time prior to the execution of the will, the testestator was of a sound mind, and that no fraud or undue influence was perpetrated or exerted to induce the making of the will which was executed. Upon the argument in this court it was stated by counsel for contestants (and not denied) that the estate was practically of no value.
With the finding of the trial judge that testator was sane at the time he discussed the making of the will before us, what, let us ask, is the evidence of insanity at the time of the execution of the will? None, unless it be general ill health, the terms of the will itself, and the charts. That mere general. ill health is no ground to declare a will void is a rule of law which should require no citation of authority to sustain it, but for the *315general rule reference may be had to 40 Cyc. 1009. As I read the record in this case, the fact that the testator left his son only $100 should not weigh for much in determining the mental condition of the testator. In the first place, he seems to have had no estate of any consequence; besides, his wife had deserted him five years before and taken the boy, and, so far as appears, the wife may have been amply able to support herself and son; and under all the circumstances surrounding their life — their respective means — he may have felt, and no doubt did feel, justified in leaving his son only $100. There was no evidence as to the wife’s financial condition, but the lack of evidence on this point is due to her voluntary action. She was in court in person and by attorney during the trial, when the attorney who was appointed by the court to represent the minor heir, apparently over the objection of the mother, stated that he would on the following day call as a witness testator’s wife. When court opened the following morning, it was found that Mrs. Gordon did not occupy her accustomed chair. Upon request of counsel appointed by the court, a bench warrant was issued for her, and it developed that she had left the state the night before. Evidently she was not very anxious to aid in the contest made on the will; she was no doubt satisfied to support the son herself. In view of this circumstance, and of the apparent paucity of the estate, should we attach any particular significance to the fact that testator left only $100 to' his son? I think not.
As to the charts, they show just exactly what is noted upon them, and nothing more. If Mr. Gordon had been continuously irrational, it is apparent that no notations would have been made. It is evident that the notations were made for the purpose of showing just what his condition was at or about the time they were made. We do not make notes of the usual, but of the unusual. This is true of things generally, and any one who has had the *316least experience in a sick room knows this to be the practice. Furthermore, the undisputed and unquestioned testimony in this case shows clearly that the notations on the charts referred only to the hour when made. The last notation on the charts of the irrational condition of Mr. Gordon, as shown by the opinion of the court, was at 6 a. m., June 30. The fact is that the charts show the next notation of his having been irrational at 12 p. m., July 4. The will was executed at 5: 30 p. m., June 30. Thus we see from the charts, the only record evidence in the case, that the testator was in normal mental condition at the time the will was executed; and this record evidence is corroborated by the undisputed testimony of three persons who were present at the time of the execution of the will; and it is shown by the evidence that the will which was executed was the will which testator outlined as the will he desired to make when talking over with his attorney its preparation at a time when the trial judge in his written opinion found Mr. Gordon to have been of sound mind.
I am clearly of the opinion that the order and judgment appealed from should be reversed.